 

Exhibit 10.9

 

Freddie Mac Loan Number: 708657427

Property Name: Nevadan Apartments

 

GUARANTY

 

MULTISTATE

 

(Revised 8-16-2016)

 

THIS GUARANTY (“Guaranty”) is entered into to be effective as of October 13,
2016, by BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation, and
CARROLL MULTIFAMILY REAL ESTATE FUND IV, LP, a Delaware limited partnership
(“Guarantor”, collectively if more than one), for the benefit of KEYBANK
NATIONAL ASSOCIATION, a national banking association (“Lender”).

 

RECITALS

 

A.Pursuant to the terms of a Multifamily Loan and Security Agreement dated the
same date as this Guaranty (as amended, modified or supplemented from time to
time, the "Loan Agreement"), BR Carroll Glenridge, LLC, a Delaware limited
liability company (“Borrower”) has requested that Lender make a loan to Borrower
in the amount of $48,431,000.00 (“Loan”). The Loan will be evidenced by a
Multifamily Note from Borrower to Lender dated effective as of the effective
date of this Guaranty (as amended, modified or supplemented from time to time,
the “Note”). The Note will be secured by a Multifamily Mortgage, Deed of Trust,
or Deed to Secure Debt dated effective as of the effective date of the Note (as
amended, modified or supplemented from time to time, the “Security Instrument”),
encumbering the Mortgaged Property described in the Loan Agreement.

 

B.As a condition to making the Loan to Borrower, Lender requires that Guarantor
execute this Guaranty.

 

C.Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material benefit from the making of the
Loan.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows:

 

1.Defined Terms. The terms “Indebtedness”, “Loan Documents”, and “Property
Jurisdiction”, and other capitalized terms used but not defined in this
Guaranty, will have the meanings assigned to them in the Loan Agreement.

 

2.Scope of Guaranty.

 

(a)Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
Lender each of the following:

 

Guaranty - Multistate

 

 

 

(i)Guarantor guarantees the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, of each of the following:

 

(A)Guarantor guarantees a portion of the Indebtedness (including interest at the
Note rate) equal to 0% of the original principal balance of the Note (“Base
Guaranty”).

 

(B)In addition to the Base Guaranty, Guarantor guarantees all other amounts for
which Borrower is personally liable under Sections 9(c), 9(d) and 9(f) of the
Note (provided, however, that Guarantor will have no liability for failure of
Borrower or SPE Equity Owner to comply with (I) Section 6.13(a)(xviii) of the
Loan Agreement, and (II) the requirement in Section 6.13(a)(x)(B) of the Loan
Agreement as to payment of trade payables within 60 days of the date incurred).

 

(C)Guarantor guarantees all costs and expenses, including reasonable Attorneys’
Fees and Costs incurred by Lender in enforcing its rights under this Guaranty.

 

(ii)Guarantor guarantees the full and prompt payment and performance of, and
compliance with, all of Borrower’s obligations under Sections 6.12, 10.02(b) and
10.02(d) of the Loan Agreement when due and the accuracy of Borrower’s
representations and warranties under Section 5.05 of the Loan Agreement.

 

(iii)Guarantor guarantees the full and prompt payment and performance of, and
compliance with, Borrower’s obligations under Section 6.09(e)(v) of the Loan
Agreement to the extent Property Improvement Alterations have commenced and
remain uncompleted.

 

(iv)Reserved.

 

(v)Reserved.

 

(b)If the Base Guaranty stated in Section 2(a)(i)(A) is 100% of the original
principal balance of the Note, then the following will be applicable:

 

(i)The Base Guaranty will mean and include, and Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender, the full and complete
prompt payment of the entire Indebtedness, the performance of and/or compliance
with all of Borrower’s obligations under the Loan Documents when due, and the
accuracy of Borrower’s representations and warranties contained in the Loan
Documents.

 

(ii)For so long as the Base Guaranty remains in effect (there being no limit to
the duration of the Base Guaranty unless otherwise expressly provided in this
Guaranty), the obligations guaranteed pursuant to Sections 2(a)(i)(B) and
2(a)(i)(C) will be part of, and not in addition to or in limitation of, the Base
Guaranty.

 

(c)If the Base Guaranty stated in Section 2(a)(i)(A) is less than 100% of the
original principal balance of the Note, then Section 2(b) will be completely
inapplicable.

 

Guaranty - Multistate

Page 2 

 

 

(d)If Guarantor is not liable for the entire Indebtedness, then all payments
made by Borrower with respect to the Indebtedness and all amounts received by
Lender from the enforcement of its rights under the Loan Agreement and the other
Loan Documents (except this Guaranty) will be applied first to the portion of
the Indebtedness for which neither Borrower nor Guarantor has personal
liability.

 

3.Additional Guaranty Relating to Bankruptcy.

 

(a)Notwithstanding any limitation on liability provided for elsewhere in this
Guaranty, Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to Lender the full and prompt payment when due, whether at the
Maturity Date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, the entire Indebtedness, in the event that:

 

(i)Borrower or any SPE Equity Owner voluntarily files for bankruptcy protection
under the Bankruptcy Code.

 

(ii)Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.

 

(iii)The Mortgaged Property or any part of the Mortgaged Property becomes an
asset in a voluntary bankruptcy or becomes subject to any voluntary
reorganization, receivership, insolvency proceeding, or other similar voluntary
proceeding pursuant to any other federal or state law affecting debtor and
creditor rights.

 

(iv)An order of relief is entered against Borrower or any SPE Equity Owner
pursuant to the Bankruptcy Code or other federal or state law affecting debtor
and creditor rights in any involuntary bankruptcy proceeding initiated or joined
in by a Related Party.

 

(v)An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a party other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use
commercially reasonable efforts to dismiss such proceeding or has consented to
such proceeding. “Commercially reasonable efforts” will not require any direct
or indirect interest holders in Borrower or any SPE Equity Owner to contribute
or cause the contribution of additional capital to Borrower or any SPE Equity
Owner.

 

(b)For purposes of Section 3(a) the term “Related Party” will include all of the
following:

 

(i)Borrower, any Guarantor or any SPE Equity Owner.

 

(ii)Any Person that holds, directly or indirectly, any ownership interest
(including any shareholder, member or partner) in Borrower, any Guarantor or any
SPE Equity Owner or any Person that has a right to manage Borrower, any
Guarantor or any SPE Equity Owner.

 

(iii)Any Person in which Borrower, any Guarantor or any SPE Equity Owner has any
ownership interest (direct or indirect) or right to manage.

 

Guaranty - Multistate

Page 3 

 

 

(iv)Any Person in which any partner, shareholder or member of Borrower, any
Guarantor or any SPE Equity Owner has an ownership interest or right to manage.

 

(v)Any Person in which any Person holding an interest in Borrower, any Guarantor
or any SPE Equity Owner also has any ownership interest.

 

(vi)Any creditor (as defined in the Bankruptcy Code) of Borrower that is related
by blood, marriage or adoption to Borrower, any Guarantor or any SPE Equity
Owner.

 

(vii)Any creditor (as defined in the Bankruptcy Code) of Borrower that is
related to any partner, shareholder or member of, or any other Person holding an
interest in, Borrower, any Guarantor or any SPE Equity Owner.

 

(c)If Borrower, any Guarantor, any SPE Equity Owner or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
Section 3(a), regardless of whether any of the creditors solicited actually
initiates or participates in the proceeding, then such proceeding will be
considered as having been initiated by a Related Party.

 

4.Guarantor’s Obligations Survive Foreclosure. The obligations of Guarantor
under this Guaranty will survive any foreclosure proceeding, any foreclosure
sale, any delivery of any deed in lieu of foreclosure, and any release of record
of the Security Instrument, and, in addition, the obligations of Guarantor
relating to Borrower’s representations and warranties under Section 5.05 of the
Loan Agreement, and Borrower’s obligations under Sections 6.12 and 10.02(b) of
the Loan Agreement will survive any repayment or discharge of the Indebtedness.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of or held title to the Mortgaged Property, Guarantor
will have no obligation under this Guaranty relating to Borrower’s
representations and warranties under Section 5.05 of the Loan Agreement or
Borrower’s obligations relating to environmental matters under Sections 6.12 and
10.02(b) of the Loan Agreement after the date of the release of record of the
lien of the Security Instrument as a result of the payment in full of the
Indebtedness on the Maturity Date or by voluntary prepayment in full.

 

5.Guaranty of Payment and Performance. Guarantor’s obligations under this
Guaranty constitute an unconditional guaranty of payment and performance and not
merely a guaranty of collection.

 

6.No Demand by Lender Necessary; Waivers by Guarantor. The obligations of
Guarantor under this Guaranty must be performed without demand by Lender and
will be unconditional regardless of the genuineness, validity, regularity or
enforceability of the Note, the Loan Agreement, or any other Loan Document, and
without regard to any other circumstance which might otherwise constitute a
legal or equitable discharge of a surety, a guarantor, a borrower or a
mortgagor. Guarantor hereby waives, to the fullest extent permitted by
applicable law, all of the following:

 

(a)The benefit of all principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms of this Guaranty and agrees
that Guarantor’s obligations will not be affected by any circumstances, whether
or not referred to in this Guaranty, which might otherwise constitute a legal or
equitable discharge of a surety, a guarantor, a borrower or a mortgagor.

 

Guaranty - Multistate

Page 4 

 

 

(b)The benefits of any right of discharge under any and all statutes or other
laws relating to a guarantor, a surety, a borrower or a mortgagor, and any other
rights of a surety, a guarantor, a borrower or a mortgagor under such statutes
or laws.

 

(c)Diligence in collecting the Indebtedness, presentment, demand for payment,
protest, all notices with respect to the Note and this Guaranty which may be
required by statute, rule of law or otherwise to preserve Lender’s rights
against Guarantor under this Guaranty, including notice of acceptance, notice of
any amendment of the Loan Documents, notice of the occurrence of any default or
Event of Default, notice of intent to accelerate, notice of acceleration, notice
of dishonor, notice of foreclosure, notice of protest, and notice of the
incurring by Borrower of any obligation or indebtedness.

 

(d)All rights to cause a marshalling of the Borrower’s assets or to require
Lender to do any of the following:

 

(i)Proceed against Borrower or any other guarantor of Borrower’s payment or
performance under the Loan Documents (an “Other Guarantor”).

 

(ii)Proceed against any general partner of Borrower or any Other Guarantor if
Borrower or any Other Guarantor is a partnership.

 

(iii)Proceed against or exhaust any collateral held by Lender to secure the
repayment of the Indebtedness.

 

(iv)Pursue any other remedy it may now or hereafter have against Borrower, or,
if Borrower is a partnership, any general partner of Borrower.

 

(e)Any right to object to the timing, manner or conduct of Lender’s enforcement
of its rights under any of the Loan Documents.

 

(f)Any right to revoke this Guaranty as to any future advances by Lender under
the terms of the Loan Agreement to protect Lender’s interest in the Mortgaged
Property.

 

7.Modification of Loan Documents. At any time or from time to time and any
number of times, without notice to Guarantor and without affecting the liability
of Guarantor, all of the following will apply:

 

(a)Lender may extend the time for payment of the principal of or interest on the
Indebtedness or renew the Indebtedness in whole or in part.

 

(b)Lender may extend the time for Borrower’s performance of or compliance with
any covenant or agreement contained in the Note, the Loan Agreement or any other
Loan Document, whether presently existing or entered into after the date of this
Guaranty, or waive such performance or compliance.

 

(c)Lender may accelerate the Maturity Date of the Indebtedness as provided in
the Note, the Loan Agreement, or any other Loan Document.

 

(d)Lender and Borrower may modify or amend the Note, the Loan Agreement, or any
other Loan Document in any respect, including an increase in the principal
amount.

 

Guaranty - Multistate

Page 5 

 

 

(e)Lender may modify, exchange, surrender or otherwise deal with any security
for the Indebtedness or accept additional security that is pledged or mortgaged
for the Indebtedness.

 

8.Joint and Several Liability. The obligations of Guarantor (and each party
named as a Guarantor in this Guaranty) and any Other Guarantor will be joint and
several. Lender, in its sole and absolute discretion, may take any of the
following actions:

 

(a)Lender may bring suit against Guarantor, or any one or more of the parties
named as a Guarantor in this Guaranty, and any Other Guarantor, jointly and
severally, or against any one or more of them.

 

(b)Lender may compromise or settle with Guarantor, any one or more of the
parties named as a Guarantor in this Guaranty, or any Other Guarantor, for such
consideration as Lender may deem proper.

 

(c)Lender may release one or more of the parties named as a Guarantor in this
Guaranty, or any Other Guarantor, from liability.

 

(d)Lender may otherwise deal with Guarantor and any Other Guarantor, or any one
or more of them, in any manner.

 

No action of Lender described in this Section 8 will affect or impair the rights
of Lender to collect from any one or more of the parties named as a Guarantor
under this Guaranty any amount guaranteed by Guarantor under this Guaranty.

 

9.Limited Release of Guarantor Upon Transfer of Mortgaged Property. If Guarantor
requests a release of its liability under this Guaranty in connection with a
Transfer which Lender has approved pursuant to Section 7.05(a) of the Loan
Agreement, and Borrower has provided a replacement Guarantor acceptable to
Lender, then one of the following will apply:

 

(a)If Borrower delivers to Lender a Clean Site Assessment, then Lender will
release Guarantor from all of Guarantor’s obligations except Guarantor’s
obligation to guaranty Borrower’s liability under Section 6.12 (Environmental
Hazards) or Section 10.02(b) (Environmental Indemnification) of the Loan
Agreement with respect to any loss, liability, damage, claim, cost or expense
which directly or indirectly arises from or relates to any Prohibited Activities
or Conditions existing prior to the date of the Transfer.

 

(b)If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i) of the Loan Agreement, then Lender will release Guarantor
from all of Guarantor’s obligations except for Guarantor’s obligation to
guaranty Borrower’s liability under Section 6.12 (Environmental Hazards) or
Section 10.02(b) (Environmental Indemnification) of the Loan Agreement.

 

10.Subordination of Borrower’s Indebtedness to Guarantor. Any indebtedness of
Borrower held by Guarantor now or in the future is and will be subordinated to
the Indebtedness and Guarantor will collect, enforce and receive any such
indebtedness of Borrower as trustee for Lender, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty.

 

11.Waiver of Subrogation. Guarantor will have no right of, and hereby waives any
claim for, subrogation or reimbursement against Borrower or any general partner
of Borrower by reason of any payment by Guarantor under this Guaranty, whether
such right or claim arises at law or in equity or under any contract or statute,
until the Indebtedness has been paid in full and there has expired the maximum
possible period thereafter during which any payment made by Borrower to Lender
with respect to the Indebtedness could be deemed a preference under the United
States Bankruptcy Code.

 

Guaranty - Multistate

Page 6 

 

 

12.Preference. If any payment by Borrower is held to constitute a preference
under any applicable bankruptcy, insolvency, or similar laws, or if for any
other reason Lender is required to refund any sums to Borrower, such refund will
not constitute a release of any liability of Guarantor under this Guaranty. It
is the intention of Lender and Guarantor that Guarantor’s obligations under this
Guaranty will not be discharged except by Guarantor’s performance of such
obligations and then only to the extent of such performance.

 

13.Financial Information and Litigation. Guarantor will deliver each of the
following to Lender within 10 Business Days following a Notice from Lender
requesting such information:

 

(a)Guarantor’s balance sheet and profit and loss statement as of the end of (A)
the quarter that ended at least 30 days prior to the due date of the requested
items, and/or (B) the fiscal year that ended at least 90 days prior to the due
date of the requested items.

 

(b)Other Guarantor financial statements as Lender may reasonably require.

 

(c)Written updates on the status of all litigation proceedings that Guarantor
disclosed or should have disclosed to Lender as of the date of this Guaranty.

 

(d)If an Event of Default has occurred and is continuing, copies of Guarantor’s
most recent filed state and federal tax returns, including any current tax
return extensions.

 

14.Assignment. Lender may assign its rights under this Guaranty in whole or in
part and upon any such assignment, all the terms and provisions of this Guaranty
will inure to the benefit of such assignee to the extent so assigned. The terms
used to designate any of the parties in this Guaranty will be deemed to include
the heirs, legal representatives, successors and assigns of such parties, and
the term “Lender” will also include any lawful owner, holder or pledgee of the
Note.

 

15.Complete and Final Agreement. This Guaranty and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements. There are no
unwritten oral agreements between the parties. All prior or contemporaneous
agreements, understandings, representations, and statements, oral or written,
are merged into this Guaranty and the other Loan Documents. Guarantor
acknowledges that Guarantor has received a copy of the Note and all other Loan
Documents. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged, or terminated except by a writing signed by the
party against which the enforcement of the waiver, modification, amendment,
discharge, or termination is sought, and then only to the extent set forth in
that writing.

 

16.Governing Law. This Guaranty will be governed by and enforced in accordance
with the laws of the Property Jurisdiction, without giving effect to the choice
of law principles of the Property Jurisdiction that would require the
application of the laws of a jurisdiction other than the Property Jurisdiction.

 

Guaranty - Multistate

Page 7 

 

 

17.Jurisdiction; Venue. Guarantor agrees that any controversy arising under or
in relation to this Guaranty may be litigated in the Property Jurisdiction, and
that the state and federal courts and authorities with jurisdiction in the
Property Jurisdiction will have jurisdiction over all controversies which may
arise under or in relation to this Guaranty. Guarantor irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Guaranty is intended
to limit Lender’s right to bring any suit, action or proceeding relating to
matters arising under this Guaranty against Guarantor or any of Guarantor’s
assets in any court of any other jurisdiction.

 

18.Guarantor’s Interest in Borrower. Guarantor represents to Lender that
Guarantor has a direct or indirect ownership or other financial interest in
Borrower and/or will otherwise derive a material financial benefit from the
making of the Loan.

 

19.Reserved.

 

20.Reserved.

 

21.Reserved.

 

22.Reserved.

 

23.Reserved.

 

24.Reserved.

 

25.State-Specific Provisions. State-specific provisions, if any, are included on
Schedule 1 to this Guaranty.

 

26.Community Property. If Guarantor (or any Guarantor, if more than one) is a
married person, and the state of residence of Guarantor or his or her spouse
(“Guarantor Spouse”) is a community property jurisdiction, then each of the
following apply:

 

(a)Guarantor (or each such married Guarantor, if more than one) agrees that
Lender may satisfy Guarantor’s obligations under this Guaranty to the extent of
all of Guarantor’s separate property and against the marital community property
of Guarantor and Guarantor Spouse.

 

(b)If Guarantor Spouse is not also a Guarantor of the Loan, Guarantor certifies
that none of the assets shown on his or her financial statements submitted to
Lender for purposes of underwriting the Loan were either (i) Guarantor Spouse’s
individual property, or (ii) community property under the sole management,
control, and disposition of Guarantor Spouse.

 

(c)If Guarantor or Guarantor Spouse resides in Alaska, Arizona, Idaho,
Louisiana, Nevada, New Mexico, Washington or Wisconsin, Guarantor has caused
Guarantor Spouse to acknowledge this Guaranty as required on the signature page
of this Guaranty.

 

27.WAIVER OF TRIAL BY JURY.

 

(a)GUARANTOR AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP
BETWEEN THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.

 

Guaranty - Multistate

Page 8 

 

 

(b)GUARANTOR AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

28.Notices.  All Notices required under this Guaranty will be provided in
accordance with the requirements of Section 11.03 of the Loan Agreement.
Guarantor’s address for Notices is as set forth on the signature page of this
Guaranty unless changed in accordance with this Section 28.

 

29.Attached Schedules and Riders. The following Schedules and Riders, if marked
with an “X” in the space provided, are attached to this Guaranty:

 

  x Schedule 1 – State Specific Provisions         ¨ Material Adverse Change
Rider         x Minimum Net Worth/Liquidity Rider         ¨

Other:

     

30.Attached Exhibit. The following Exhibit, if marked with an “X” in the space
provided, is attached to this Guaranty:

 

  ¨ Exhibit A Modifications to Guaranty

 

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative. Where applicable law provides, Guarantor intends that
this Guaranty will be deemed to be signed and delivered as a sealed instrument.

 

(Remainder of page intentionally left blank; signature pages follow.)

 

Guaranty - Multistate

Page 9 

 

 



  BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation

 

  By: /s/ Michael Konig                              (SEAL)     Name: Michael
Konig    

Title: Authorized Signatory 

 



Signed, sealed and delivered in the   presence of:       /s/ Molly Brown      
Print Name: Molly Brown, Unofficial Witness       /s/ Dale Pozzi   Notary
Public, New York   County, New York   [SEAL]       Date: September 27, 2016    
  My commission expires: January 28, 2017  

 

Guaranty - Multistate

Page 10 

 

 

  CARROLL MULTIFAMILY REAL ESTATE FUND IV, LP, a Delaware limited partnership  
    By: /s/ Josh Champion                                       (SEAL)   Josh
Champion   President of Acquisitions

 

Signed, sealed and delivered in the   presence of:       /s/ Norma R. Brantley  
    Print Name: Norma R. Brantley, Unofficial Witness       /s/ Stephanie Anne
Meister   Notary Public, Georgia   County, Fulton   [SEAL]       Date: September
28, 2016       My commission expires: August 15, 2020  

 

Guaranty - Multistate

Page 11 

 



 

(a)Guarantor’s Notice Address:

 

    Name: Bluerock Residential Growth REIT, Inc.     Address: 712 Fifth Avenue,
9th Floor       New York, New York 10019       Attention: Jordan Ruddy and
Michael Konig             Name: Carroll Multifamily Real Estate Fund IV, LP    
Address: c/o Carroll Organization, LLC       3340 Peachtree Road, NE, Suite 2250
      Atlanta, Georgia 30326

 

(b)Guarantor represents and warrants that Guarantor is:

 

    ¨ married     ¨ single     x an entity

 

(c)If Guarantor is married, then Guarantor represents and warrants that
Guarantor’s state of residence is    N/A    and Guarantor Spouse’s state of
residence is    N/A   .

 

(d)If Guarantor (i) is married, and (ii) Guarantor Spouse is not also a
Guarantor of this Loan, and (iii) Guarantor or Guarantor Spouse’s state of
residence is Alaska, Arizona, Idaho, Louisiana, Nevada, New Mexico, Washington,
or Wisconsin, then Guarantor must cause Guarantor Spouse to sign below in
accordance with Section 26 of this Guaranty.

 

Any person signing this Guaranty solely as a Guarantor Spouse will bind only
Guarantor Spouse’s marital community property and will not bind Guarantor
Spouse’s separate property to the payment and performance of the Guarantor’s
obligations under this Guaranty.

 

  Guarantor Spouse’s Signature: N/A         Guarantor Spouse’s Printed Name: N/A
        Guarantor Spouse’s Address: N/A

 

Guaranty - Multistate

Page 12 

 

 

SCHEDULE 1

 

STATE SPECIFIC PROVISIONS

 

Georgia Guarantor waives the benefit of O.C.G.A. Section 10-7-24.

 

Guaranty - MultistateSchedule 1 - Page 1

 

 

RIDER TO GUARANTY

 

MINIMUM NET WORTH/LIQUIDITY

 

(Revised 7-12-2016)

 

The following changes are made to the Guaranty which precedes this Rider:

 

A.Section 20 is deleted and replaced with the following:

 

20.Minimum Net Worth/Liquidity Requirements.

 

(a)Guarantor must maintain a minimum net worth of $15,000,000 with liquid assets
of at least $4,843,100 (collectively, “Minimum Net Worth Requirement”).

 

(b)In addition to the financial information that Guarantor is required to
provide pursuant to Section 13 of this Guaranty, annually within 90 days after
the end of each fiscal year of Guarantor (or at the end of each calendar year
with respect to any Guarantor that is an individual), Guarantor must provide
Lender with a written certification (“Guarantor Certification”) of the net worth
and liquid assets of Guarantor, derived in accordance with customarily
acceptable accounting practices. The Guarantor must certify the Guarantor
Certification under penalty of perjury as true and complete.

 

(c)Within 30 days of receipt of Notice from Lender that Guarantor has failed to
maintain the Minimum Net Worth Requirement, Guarantor must either:

 

(i)cause one or more natural persons or entities who individually or
collectively, as applicable, meet the Minimum Net Worth Requirement and is/are
acceptable to Lender, in its sole discretion, to execute and deliver to Lender a
guaranty in the same form as this Guaranty, without any cost or expense to
Lender; or

 

(ii)deliver to Lender a letter of credit or other collateral acceptable to
Lender in its discretion meeting the following conditions, as applicable:

 

(A)If Guarantor supplies a letter of credit, the letter of credit must be in the
form required by Lender and satisfy the requirements for Letters of Credit set
forth in Section 11.15 of the Loan Agreement, except that an updated
nonconsolidation opinion will not be required.

 

(B)The letter of credit or other collateral must be in an amount equal to the
greatest of:

 

(X)the positive difference, if any, obtained by subtracting the net worth
identified in the Guarantor Certification from the minimum net worth required
under the Minimum Net Worth Requirement,

 

Rider to Guaranty

Minimum Net Worth/Liquidity

Page 1

 

 

(Y)the positive difference, if any, obtained by subtracting the liquid assets
identified in the Guarantor Certification from the minimum liquid assets
required under the Minimum Net Worth Requirement, and

 

(Z)$100,000.

 

(d)Lender will hold the letter of credit or other collateral until one of the
following occurs:

 

(i)Lender has a claim against the Guarantor, in which case Lender will be
entitled to draw on the letter of credit and apply the proceeds or the other
collateral to such claim(s), in Lender’s sole discretion.

 

(ii)Lender returns the letter of credit or other collateral to Guarantor
pursuant to Section (e).

 

(e)Provided no Event of Default then exists, Guarantor will be entitled to
request a return of the unused portion, if any, of the letter of credit or other
collateral in the event it delivers to Lender evidence in form and substance
satisfactory to Lender, including a Guarantor Certification, that Guarantor has
satisfied the Minimum Net Worth Requirement.

 

(f)If there is more than one Guarantor of the Indebtedness, Lender will
determine compliance with the Minimum Net Worth Requirement based on the
aggregate net worth and liquid assets of all Guarantors of the Indebtedness.
However, each Guarantor of the Indebtedness will otherwise satisfy all other
requirements of this Section 20 on an individual basis at all times.

 

Rider to Guaranty

Minimum Net Worth/Liquidity

Page 2

 